Bob Powell, plaintiff in error, was convicted of the crime of having unlawful possession of intoxicating liquor with intent to sell the same contrary to law, and was, on the 9th day of September, 1910, sentenced to be confined in the county jail for ninety days and pay a fine of two hundred and fifty dollars and costs, and on failure to pay such fine, that he be further so confined until the same is satisfied according to law. From which judgment an appeal was taken by filing in this court on December 19th, 1910, a petition in error with case-made. Plaintiff in error on October 6, 1911, filed a motion to dismiss his appeal, which motion is sustained and said appeal is accordingly dismissed and the cause remanded to the county court of Grady county with direction to enforce the judgment and sentence.